Citation Nr: 1716068	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-04 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for a headache disorder, to include as secondary to service-connected disabilities. 

2. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbosacral strain.

3. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1996. 

Service connection claims for headaches and for right and left knee disabilities were previously denied by RO in July 2003.  Although notified of the denial of those claims in July 2003, the Veteran did not perfect an appeal and the July 2003 decision became final.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, in part, declined to reopen the Veteran's service connection claim for headaches.  In that decision, the AOJ also reopened service connection claims for disorders of the knees, but denied these claims on the merits. In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012. 

In March 2013, the Veteran and his wife presented testimony during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In November 2014, the Board reopened the claims for service connection for right and left knee disorders, and remanded those claims for service connection, on the merits, along with the request to reopen the claim for service connection for a headache disorder to the Appeals Management Center in Washington. DC, the agency of original jurisdiction (AOJ).  After accomplishing further action, the AOJ continued to deny the claims (and reflected in a March 2015 supplemental SOC (SSOC) and returned these matters to the Board.

In September 2015, the Board reopened the previously denied claim for service connection for headaches, and remanded the underlying service connection claim along with the knee disability claims, for additional development.   

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again,  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on these claims is warranted.  

Regarding the headaches, the Veteran has not specifically alleged his headaches are related to service-connection depression.  However, December 2010 VA treatment records suggest that the Veteran had headaches, unrelated to sinusitis, due to posttraumatic stress disorder (PTSD).  A medical opinion has not been obtained regarding a secondary nexus to service-connected depression.  As December 2010 VA treatment records indicate a possible psychiatric nexus and the Veteran is service-connected for depression, an addendum medical opinion is necessary.  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion on headaches from the clinician who evaluated the Veteran in July 2016 or from another appropriate clinician based on claims file review (if possible).  The AOJ should only arrange for further headache examination of the Veteran if such is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Regarding the bilateral knee disability, the June 2016 VA knee examiner's medical opinion misstates the applicable law and is inadequate for adjudication purposes.  The VA examiner's comments indicate that medical treatment is needed to establish a continuity of symptomatology and impermissibly rejects lay evidence solely due to an absence of medical treatment.  Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  In his March 2012 substantive appeal, the Veteran stated that he had knee problems in service and the August 1996 VA examination notes strenuous activity in service as the cause of the service-connected back disability.  Another VA knee examination is needed with consideration to the Veteran's reports of knee pain.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or to obtain an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made).  

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion on his bilateral knee disability from an appropriate physician-preferably, a neurologist who has not previously examined him.  The AOJ should only arrange for further knee examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to arranging to obtain further medical opinions, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to associate with the electronic claims file (in VBMS and Virtual VA ) all outstanding, relevant evidence.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Salisbury VA Medical Center (VAMC) and Durham VAMC.  Records from these facilities dated through October 16, 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted VAMCs all pertinent, outstanding records of evaluation and/or treatment of the Veteran since October 16, 2015 , following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to one or more claim(s) on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ should adjudicate the claims in light of all pertinent evidence, to particularly include that added to the electronic claims file since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Salisbury and Durham VAMCs (and any associated facility(ies)), all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since October 16, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more of the claims on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician-preferably, a neurologist-an addendum opinion addressing the relationship between the claimed headache disorder and service-connected depression.  

Only arrange for the Veteran to undergo another examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on a review of the entire record, , for the currently diagnosed chronic daily headache, that are separate from sinus-related headaches, the physician should render an opinion, consistent with sound medical principles as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability: was caused OR is or has been aggravated (worsened beyond natural progression) by service-connected depression. 

If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from aggravation, to include identifying (to the extent possible), the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence , to particularly include the December 2010 VA psychiatric treatment records suggesting that the Veteran had non-sinus induced, chronic headaches related to "PTSD."  

In so doing, the physician is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinion(s).  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why,.

Complete, clearly stated-rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician-preferably, one who has not previously examined him and proffered an etiology opinion-an addendum opinion addressing the nature and etiology of the Veteran's current right and left knee disability(ies)., based on claims file review (if possible).  

Only arrange for the Veteran to undergo another examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on a review of the entire record, for each diagnosed knee disability currently present or validly present at any point pertinent to the current claim (even if now asymptomatic or resolved), the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(1) had its onset during service, or is otherwise medically- related to service (such as by virtue of chronic symptomatology since service) to include exertive activity; or, if not,

(2) was caused or is or had been aggravated (i.e., permanently worsened beyond the natural progress) by service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include identifying (to the extent possible), the baseline level of disability prior to aggravation.
.
In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence. 

In so doing, the physician is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinion(s).   In particular, the examiner should address the Veteran's reports of continuity of bilateral knee symptomatology since service, even though he did not have continuity of care. If lay assertions in any regard are discounted, the physician should clearly so state, and explain why..

Complete, clearly stated-rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

